DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments mailed 03/01/2022 have been entered.  Claims 1-6, 8-10, 12, 13, 15-19, 29-33, 35-42, 44 and 46 are pending, claims 6, 12, 17, 19 and 33 have been withdrawn from consideration, and claims 1-5, 8-11, 13-18, 22, 29, 30-32, and 35-42, 44 and 46 are currently under consideration for patentability under 37 CFR 1.104.  New rejection and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 16, 29, 31, 32, 35, 36, 39, 40, 42, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. 2009/0093728) in view of Wilson et al. (U.S. 2011/0001789), Ford et al. (Phase-gradient microscopy in thick tissue with oblique back-illumination) and Shehada et al. (U.S. 7,534,207).
With respect to claim 1, Hyde et al. teaches an apparatus, comprising: 
at least one light source (112) which is configured to provide light to at least one portion of a biological structure (para [0108]-[0109]); 

the microscopic images being at least one of optical sections or cross-sectional images through the at least one portion (para [0259]); and 
at least one implantable configuration (190) which at least one of (i) is a particular surface of the apparatus, (ii) covers at least one portion of the surface, or (iii) extends from the surface, wherein the at least one implantable configuration prevents or reduces a movement of the apparatus from a an exterior surface location of least one anatomical body to provide for long-term monitoring (para [0025],[0049], FIG. 18A).
However, Hyde et al. does not teach a mirror, grating, or prism to redirect light returned from the atleast one portion of a biological structure.  Hyde et al. further does not teach OBM imaging.  Finally Hyde et al. does not teach the at least one anatomical body is an organ, wherein at least one portion of the biological structure is within the organ.
With respect to claim 1, Wilson et al. teaches an apparatus (FIG. 1, 10), comprising:
a grating, or prism (p1)  to redirect light returned from the at least one portion of a biological structure at an angle towards at least one detector (I1),
the at least one detector being configured to detect images from the at least one portion based on the light and provide data based on the detection (para [0027] for example).
With respect to claim 1, Ford et al. teaches the combination of at least one light source and at least one detector produces the at least one of optical sections or cross-sectional images through the at least one portion by performing  at least one of (i) an oblique back-illumination microscopy (OBM), (ii) a reflectance confocal microscopy (RCM), (iii) a spectrally encoded confocal microscopy (SECM), (iv) an optical coherence tomography (OCT), or (V) a full- field optical coherence microscopy (FF-OCM) (see whole document).
With respect to claim 1, Shehada et al. teaches an apparatus comprising:

at least one implantable configuration (44) which prevents or reduces a movement of the apparatus from an exterior surface location of at least one anatomical body to provide for long term monitoring (5:46-53), the apparatus being equal to 20mm or less in diameter (5:8-11), 
wherein the at least one anatomical body is an organ (4:22-31) and wherein the at least one portion of the biological structure is within the organ (6:11-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the folded imaging system of Wilson et al. with the apparatus of Hyde et al. in order to offer a very compact configuration while providing substantial field of view (para [0081] of Wilson et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize OBM as taught by Hyde et al. as part of the phase-contrast microscopy taught by Hyde et al. in order to provide near-video-rate in vivo phase imaging (abstract of Ford et al.).
Finally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Hyde et al. to utilize the implantable configuration that provides for implantation on the kidney as taught by Shehada et al. because Hyde et al. contemplates targeting kidney cancer (para [0148] of Hyde et al.) and Shehada et al. provides an implantable configuration that prevents the apparatus from moving relative to the organ during use (5:46-53 of Shehada et al.).
With respect to claim 8, Hyde et al. teaches in operation the apparatus is solely wirelessly communicating with an external device (FIG. 11, para [0313]).
With respect to claim 10, Hyde et al. teaches at least one power source (160) which is configured to power at least one of the at least one light source, the at least one detector, and the processor (para [0168]).
With respect to claim 16, Ford teaches the at least one light source includes at least one of (i) at least two light-emitting diodes, (ii) at least one laser, or (iii) at least two super-luminescent diodes (Online Methods, Hardware setup).
With respect to claim 29, Hyde et al. teaches a method, comprising: 
providing, using at least one light source, light to at least one portion of a biological structure (para [0108]-[0109]); 
detecting, using at least one detector, microscopic images from the at least one portion based on the light (para [0134]-[0135]), 
the microscopic images being at least one of optical sections or cross-sectional images through the at least one portion (para [0259]); 
providing, by the at least one detector, data based on the detection; and 
causing a prevention or a reduction of a movement of an implantable apparatus from an exterior surface location of at least one anatomical body using at least one configuration which at least one of (i) is a particular surface of the implantable apparatus, (ii) covers at least one portion of the surface, or (iii) extends from the surface (para [0049]).
However, Hyde et al. does not teach redirecting light returned from the at least one portion of a biological structure at an angle towards at least one detector using a mirror, grating, or prism.  Hyde et al. further does not teach OBM imaging.  Finally Hyde et al. does not teach the at least one anatomical body is an organ, wherein at least one portion of the biological structure is within the organ.
With respect to claim 29, Wilson et al. teaches a method, comprising:
redirecting light returned from the at least one portion of a biological structure at an angle towards at least one detector using a grating, or prism (FIG. 1); and
detecting, using at least one detector (54), images from the at least one portion based on the light (para [0027]).
With respect to claim 29, Ford et al. teaches a method comprising:

an oblique back-illumination microscopy (OBM), 
a reflectance confocal microscopy (RCM), (iii) a spectrally encoded confocal microscopy (SECM), 
an optical coherence tomography (OCT), or 
a full- field optical coherence microscopy (FF-OCM) (see whole document).
With respect to claim 29, Shehada teaches an method comprising:
providing at least one light source which is configured to provide light to at least one portion of a biological structure (5:54-66), and 
causing at least one implantable configuration (44) which prevents or reduces a movement of the apparatus from an exterior surface location of at least one anatomical body to provide for long term monitoring (5:46-53), 
wherein the at least one anatomical body is an organ (4:22-31) and wherein the at least one portion of the biological structure is within the organ (6:11-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the folded imaging system of Wilson et al. with the apparatus of Hyde et al. in order to offer a very compact configuration while providing substantial field of view (para [0081] of Wilson et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize OBM as taught by Hyde et al. as part of the phase-contrast microscopy taught by Hyde et al. in order to provide near-video-rate in vivo phase imaging (abstract of Ford et al.).
Finally it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Hyde et al. to utilize the implantable configuration that provides for implantation on the kidney as taught by Shehada et al. because Hyde et al. 
With respect to claim 31, Hyde et al. teaches the microscopic images have a resolution of 20 microns or less (para [0259]).
With respect to claim 32, Hyde et al. teaches the microscopic images have a resolution of 20 microns or less (para [0259]).
With respect to claim 35, Ford teaches the at least one light source comprises a first light source and a second light source, each of which is configured to provide light to the at least one portion of the biological structure (page 1196).
With respect to claim 36, Ford teaches the first light source and the second light source are incoherent light sources (page 1196).
With respect to claim 39, Ford teaches the at least one light source comprises a first light source and a second light source, each of which is configured to provide light to the at least one portion of the biological structure (page 1196).
With respect to claim 40, Ford teaches the first light source and the second light source are incoherent light sources (page 1196).
With respect to claim 42, Ford teaches the processor is further configured to detect at least one of a frame or interlaced sub-frame timing cue from the at least one detector, and control the timing of the at least one activation or deactivation of the at least one light source based on the timing cue (Online Methods, Hardware setup).
With respect to claim 44, Shehada teaches the organ is at least one of a kidney, a liver, or a gastrointestinal tract (13:43-46).
With respect to claim 46, Shehada teaches the organ is at least one of a kidney, a liver, or a gastrointestinal tract (13:43-46).

Claim(s) 2-5, 9, 14, 30, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. 2009/0093728) in view of Wilson et al. (U.S. 2011/0001789), Ford et al. (Phase-gradient microscopy in thick tissue with oblique back-illumination) and Shehada et al. (U.S. 7,534,207) as applied to claim 1 above and further in view of Mintchev et al. (U.S. 2006/0178557).
Hyde et al. teaches an apparatus as set forth above.  However, Hyde et al. does not teach a processor or a transmitter.
With respect to claim 2, Minthcev et al. teaches at least one processor (22) which is configured to receive the data, and control a timing of at least one of activation or deactivation of at least one portion of the at least one light source based on the data (para [0032], [0035]).
With respect to claim 2, Ford teaches synchronizing between an exposure time and a readout time (Online Methods, Hardware setup).
With respect to claim 3, Mintchev et al. teaches the control of the timing is based on a frame-by-frame scheme associated with the images (para [0035]).
With respect to claim 4, Mintchev et al. teaches a transmitter (18) which is connected to the at least one detector, wherein the detector is further configured to forward additional data to the transmitter to be transmitted wirelessly to an external device that is outside the apparatus (FIG. 2).
With respect to claim 5, Mintchev et al. teaches the wireless transmission includes a radio frequency transmission (para [0020]).
With respect to claim 9, Mintchev et al. teaches the processor is further configured to receive further data from the at least one detector which includes image data, and process the further data to generate information associated with microscopic data regarding the at least one portion (para [0032]-[0033]).
With respect to claim 14, Mintchev et al. teaches at least one power source which is configured to power the the at least one light source, the at least one detector, and the processor (20a,b).
With respect to claim 30, Mintchev et al. teaches receiving, by a processor, the data from the at least one detector, and controlling, by the processor, a timing of at least one of activation or deactivation of at least one portion of the at least one light source based on the data (para [0032],[0035]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Hyde et al. to include the processor and transmitter as taught by Mintchev et al. in order to provide a means of allowing sampling rates of the imager to be adjusted according to the propagating velocity of the capsule (para [0034] of Mintchev et al.).
With respect to claim 38, Ford teaches the processor is further configured to detect at least one of a frame or interlaced sub-frame timing cue from the at least one detector, and control the timing of the at least one activation or deactivation of the at least one light source based on the timing cue (Online Methods, Hardware setup).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. 2009/0093728) in view of Wilson et al. (U.S. 2011/0001789), Ford et al. (Phase-gradient microscopy in thick tissue with oblique back-illumination) and Shehada et al. (U.S. 7,534,207) as applied to claim 10 above, and further in view of Mori et al. (U.S. 2005/0261552).
Hyde et al. teaches an apparatus as set forth above.  However, Hyde et al. does not teach a switching arrangement.
With respect to claim 13, Mori et al. teaches a processor which is configured to control the activation or the deactivation of the power source (para [0034]).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. 2009/0093728) in view of Wilson et al. (U.S. 2011/0001789), Ford et al. (Phase-gradient microscopy in thick tissue with oblique back-illumination), Shehada et al. (U.S. 7,534,207) and Mintchev et al. (U.S. 2006/0178557) as applied to claim 14 above, and further in view of Mori et al. (U.S. 2005/0261552).
Hyde et al. teaches an apparatus as set forth above.  However, Hyde et al. does not teach a switching arrangement.
With respect to claim 15, Mori et al. teaches a power switch controlled by the processor so as to actuate the power switch, wherein the processor includes a further detector which detects a magnetic field strength from a source external from the biological structure, and wherein the processor utilizes information regarding the magnetic field strength to control the power switch arrangement (para [0034]-[0035]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the switching arrangement as taught by Mori et al. with the apparatus of Mintchev et al. in order to prevent an occurrence of a malfunction of the device in vivo (para [0011] of Mori et al.).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. 2009/0093728) in view of Wilson et al. (U.S. 2011/0001789), Ford et al. (Phase-gradient microscopy in thick tissue with oblique back-illumination), Shehada et al. (U.S. 7,534,207) and  as applied to claim 3 above, and further in view of Angelopoulou et al. (U.S. 2013/0060085).
Hyde et al. teaches an apparatus as set forth above.  However, Hyde does not teach the apparatus receiving additional data from an external device.
With respect to claim 18, Angelopoulou et al. teaches an analogous apparatus wherein a transceiver (unlabeled antenna on FIG. 1) is configured to receive additional data from the external device to control at least one part of the at least one light source based on the additional data (para [0020]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the means of receiving additional data from an external device as taught by Angelopoulou et al. with the apparatus of Mintchev et al. in order to allow the user to generate images that can be optimally assessed for diagnostic purposes (para [0013] of Angelopoulou et al.).

Claims 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. 2009/0093728) in view of Wilson et al. (U.S. 2011/0001789), Ford et al. (Phase-gradient microscopy in thick tissue with oblique back-illumination) and Shehada et al. (U.S. 7,534,207) as applied to claims 1 and 29 above, and further in view of Dai et al. (U.S. 2012/0050888).
With respect to claim 37, Ford et al. teaches micro-optics (micro-objective; Hardware Setup) which are configured to focus light on the at least one detector.
However Ford et al. does not teach the micro-optics are aspheric.
With respect to claim 37, Dai et al. teaches a micro camera lens comprising aspheric micro-optics which are configured to focus light on at least one detector (para [0053])
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize aspheric micro-optics because aspheric lenses have 
With respect to claim 41, Ford et al. teaches focusing the light on the at least one detector to detect images using micro-optics (Hardware Setup)
However Ford et al. does not teach the micro-optics are aspheric.
With respect to claim 41, Dai et al. teaches a micro camera lens comprising focusing light on at least one detector using aspheric micro-lenses (para [0053])
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize aspheric micro-optics because aspheric lenses have preferable radius of curvature and can maintain good aberration correction performance (para [0003] of Dai et al.).

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
On page 9, last paragraph Applicant repeats their previous argument that Hyde does not teach or suggest preventing movement from a surface of an organ with an implantable configuration, and does not teach or suggest providing light to a structure within an organ, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Shehada et al. is relied upon to teach these limitations.
On page 10, Applicant’s arguments with respect to Glukhovsky are moot. 
At page 10, last paragraph Applicant argues:

    PNG
    media_image1.png
    241
    717
    media_image1.png
    Greyscale

This is an inaccurate summary of the Non-Final mailed 11/01/2021 that conflates two separate arguments made by the Examiner.  Section 16 stated:

    PNG
    media_image2.png
    293
    691
    media_image2.png
    Greyscale

While section 18 stated:

    PNG
    media_image3.png
    471
    718
    media_image3.png
    Greyscale

Contrary to Applicant’s insinuation, the Examiner did not argue that it would be obvious to miniaturize the benchtop apparatus of Ford for application to a “vessel lumen clip” as disclosed in Hyde because of bodily incorporation.  
At page 11, first paragraph Applicant repeats their previous argument that on page 1198 of Ford it is disclosed that “30,000 fiber [optic] cores” are used externally (original emphasis) to image the surface of a tissue sample,” it is noted that page 1197 of Ford discusses “a potential use for OBM in in situ histopathology and ‘optical biopsies.’” Therefore Ford suggests the system being used internally.
At page 11, first paragraph Applicant repeats their previous argument that one skilled in the art, when combining the much smaller vessel lumen clip of Hyde and the pill of Glukhovsky with the much larger benchtop microscope of Ford would be lead to conclude that a benchtop microscope is required to perform OBM imaging, as it is in Ford, Examiner respectfully disagrees. As set forth above, Ford contemplates using the system internally. Further, as has been discussed previously, Hyde et al. contemplates adapting multiple different types of “benchtop” external imaging modalities for use in their device. For example, Hyde discusses 
On page 11, first paragraph Applicant repeats their previous argument that the microscope of Ford could not be deployed on an implantable configuration, which is exemplified in how Ford has structured the imaging system, this is not persuasive.  One of ordinary skill in the art would be able to adapt the central microscopic imaging means and two diametrically opposed light sources taught by Ford into a miniature device.
On page 11, first paragraph Applicant repeats their previous argument that Ford does not disclose redirecting light in a manner to provide for an implantable configuration, as Ford is directed to a much larger endomicroscope application, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Wilson et al. is relied upon to teach the redirected light configuration as set forth above.  It is further noted that Applicant’s assertion that the device of Ford is a “much larger configuration” is not persuasive at least because Applicant has provided no evidentiary support for the diameters of the Ford device versus the Hyde device or the Wilson device.
On page 11, second paragraph Applicant argues Ford is silent regarding an anchored configuration or a “20 mm diameter” since Forde does not disclose an implantable configuration of any form.  This is not persuasive at least because the primary reference Hyde teaches an implantable configuration, and Shehada teaches a 12mm diameter as set forth above.
On page 11, second paragraph Applicant repeats their argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 11, second paragraph Applicant repeats their argument that Ford clearly depicts a benchtop apparatus in FIG. 1, and Hyde and Glukhovsky depict pill size devices in FIGS. 18a and FIG. 1 respectively, this is not persuasive.  FIG. 1 of Ford depicts a digital camera, two LEDs and probe containing a micro-objective, an imaging fiber bundle, and two additional optical fibers.  It is well known in the art that both cameras and LEDs can be miniaturized to fit into an internal device such as those taught by Hyde and Wilson.  Further there is no discussion within Ford of the diameter of the probe.  Specifically, there is no teaching in Ford that the light source (two optical fibers) and imaging means (micro-objective and fiber bundle) have to maintain any specific lateral distance from one another such that the configuration could not be adapted for an internal imaging device.
At page 11, third paragraph Applicant argues one skilled in the art would appreciate that use of an endomicroscope inside someone’s throat does not require nor provide motivation or miniaturization of the optical components because the optical fibers of the endoscope in Ford are the only elements that enter the subject’s body and the lenses and other optical components are external, Examiner respectfully disagrees.  FIG. 1 of Ford clearly shows the micro-objective is internal.
At page 12, first paragraph Applicant repeats their argument that Shehada discloses an implantable device for differential monitoring using two sensors, this is not persuasive at least because Examiner did not rely on the embodiment of FIG. 1C of Shehada.
At page 12, first paragraph Applicant repeats their argument that the implantation system of Shehada would be incompatible with Hyde that is designed to operate outside of the vessel lumen as shown in FIG. 18A, this is not persuasive at least because it is a speculative statement unsupported by any specific evidence or examples from the references themselves.
At page 12, first paragraph Applicant repeats their argument that including an implantable configuration of Shehada with the pill system of Glukhovsky would render the pill unable to pass through the body as intended, this is not persuasive.  First, Glokhovksy is no longer relied upon in the current rejection.  Further Hyde is the primary reference, and Shehada and Wilson are each being relied upon to modify Hyde.  Shehada is not being relied upon to modify Wilson or previously Glukhovsky.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795